DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 01/04/2021 has been entered. Claims 1, 4-5, 10, 14 and 19 have been amended and Claims 22-24 has been newly added. Accordingly, Claims 1-19 and 21-24 are currently pending and are under examination.

Withdrawn Objections and Rejections
Claims 4-5, 10 and 14 have been amended to now recite a proper Markush language and thus the objection to the claims has been withdrawn.
Claims 2 and 11-13 are now dependent on allowable Claim 1 (see Reasons for Allowance set forth below) and thus the objection to the claims has been withdrawn.
Claim 1 has been amended to now recite that R1 in the aldehyde of Formula I is “C3-C11 alkyl group”. Daniel teaches dehydrating methanol to dimethyl ether in the presence of acetaldehyde but fails to teach or suggest the now claimed aldehyde. Hence, the 103 rejection of Claims 1, 3, 6-10 and 14-18 has been withdrawn.
In view of Examiner’s amendment set forth below, Claims 19 and 22 have been cancelled and thus the 103 rejection of the claims has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE
The title of the invention has been replaced by “PROCESS FOR DEHYDRATING METHANOL TO DIMETHYL ETHER”.
IN THE CLAIMS
Claims 19 and 22 have been cancelled.
Authorization for this examiner’s amendment (claim cancellation) was given in an interview with Ms. Jelena J. Libby on 03/16/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is set forth above, Daniel (Daniel, B. J. et al. Patent application publication number US2017/0081267A1, Published Mar. 23, 2017; cited in Office Action 07/01/2020).
Daniel teaches that the catalytic dehydration of methanol to dimethyl ether is conducted in the presence of acetaldehyde.
Regarding Claim 1, Daniel fails to teach or suggest conducting the dehydration of methanol to dimethyl ether in the presence of aldehyde promoter R1CHO wherein R1 is 3-C11 alkyl group or a C1-C11 alkyl group in which 3 or more carbon atoms are joined to form a ring. 
Regarding Claim 23, Daniel further teaches that the process for dehydrating methanol to dimethyl ether is conducted in the presence of methyl acetate but fails to teach or suggest conducting the claimed process in the absence of methyl acetate. 
In view of the foregoing, a skilled artisan would not have been motivated to use the methods of Daniel to arrive at the process of Claims 1 and 23. As such, the instantly claimed process for dehydrating methanol to dimethyl ether is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6-10, 14-18, 21 and 23-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622